Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/29/2021.  
Election/Restrictions
Election to invention Group I (Claims 36-42) was made without traverse in the reply filed on 11/29/2021.  Claims 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 36-42, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 5536988 A).    

a moveable center stage (16, 24, Figs.1-3), 
intermediate stages (50, 100) laterally surrounding said center stage and 
actuation beams (70, 72, 114-117, or 120-123) connecting said center stage to at least one of said intermediate stages, 
said actuation beams (70, 72, 114-117, or 120-123) being deformable (spring type) and adapted to actuate said center stage, 
said center stage adapted to be attached to said optoelectronic device or a further actuator disposed thereover (“accelerometers, sensors, and positioning and scanning instruments”, Abstract, SUMMARY OF THE INVENTION, etc.)

As for claim 37, Zhang discloses the actuator device as in claim 36, further comprising further actuator beams (140-0163) coupling said intermediate stages (50, 100) to a platform (12) surrounding said intermediate stages, wherein said intermediate stages comprise a plurality of concentric intermediate stages (50, 100).

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimura et al (US 20080198249 A1).    
As for claim 36, Tanimura discloses an actuator device being planar in form and capable of actuating an optoelectronic device along directions other than along a plane of said actuator device, said actuator device comprising: 
a moveable center stage (16, Figs. 2A-2B), 

actuation beams (103) connecting (by either directly or indirectly) said center stage to at least one of said intermediate stages, said actuation beams being deformable and adapted to actuate said center stage [0049, etc.], 
said center stage adapted to be attached to said optoelectronic device or a further actuator disposed thereover [“image sensor”, Abstract, SUMMARY OF THE INVENTION, etc.].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura et al (US 20080198249 A1).    
As for claim 38, Tanimura discloses the actuator device as in claim 36, wherein said directions include a direction orthogonal to said plane (Z direction, see Fig. 5B).  When the actuator device is formed by piezoelectric material [0098-0100], it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have said actuation beams are formed of piezoelectric material [0098-0100] as a result of integrated structure.  
As for claim 39, Tanimura discloses the actuator device as in claim 38, wherein said actuation beams are formed of a composite material (e.g., SMA) including a plurality of material layers used in combination to produce a piezoelectric effect [0098-0100].
As for claim 40, Tanimura discloses the actuator device as in claim 38, wherein said actuation beams further conductively couple said center stage to one or more of said intermediate stages (the beams are conductive beams; C.8, L.37-54) and further comprising flexure beams (140-163) coupling an outer frame (12) to at least one of said intermediate stages, said flexure beams serving as at least one of a motion control member and a conductive coupling member (see beans 140-163 are conductive beams; C.7, L.11-28).
As for claim 41, Tanimura discloses the actuator device as in claim 36, wherein said center stage comprises a plurality of separately moveable center stage portions (22, Fig. 2) and said actuation beams connect at least one of said center stage portions to at least one of said intermediate stages, said actuation beams being deformable 
As for claim 42, Tanimura discloses the actuator device as in claim 41, wherein each of said center stage portions (22) is coupled to a platform (12) of said in-plane MEMS actuator (referred applicant’s Fig. 8 description), said optoelectronic device disposed on said platform (Fig. 1).  When the actuator device is formed by piezoelectric material [0098-0100], it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have said actuation beams are formed of piezoelectric material [0098-0100] as a result of integrated structure.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Calvet et al (US 20130279030 A1).  
Liu et al (US 20130077945 A1).    
As for claim 36, Liu discloses an actuator device being planar in form and capable of actuating an optoelectronic device along directions other than along a plane of said actuator device, said actuator device comprising: a moveable center stage (110, Fig. 1), intermediate stages (125 by sections) laterally surrounding said center stage and actuation beams (112, 113, each) connecting said center stage to at least one of said intermediate stages, said actuation beams (112, 113) being deformable and adapted to actuate said center stage (120), said center stage adapted to be attached to said optoelectronic device or a further actuator disposed thereover [0024].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834